DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2019 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the RCE noted above.
The PTAB decision mailed October 23, 2019 (“PTAB Decision”) affirming the Examiner on the 101 rejection (abstract idea) is acknowledged. 
Claims 20 & 26-32 are pending.
Claims 20 & 26-32 have been examined.

Claim Objection
Applicant's claim amendment included red or grayscale text. This red or grayscale text has rendered poorly upon conversion from PDF to TIFF. It is requested that Applicant submit future documents in black and white only. See PDF Guidelines for EFS-Web (2008),  . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 & 26-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the Instant case, Claims  20 & 26-32 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 20 & 26-32 recite series of steps for determining whether a user is authorized to upload/use content, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 The limitations that set forth the abstract idea are:
providing a searchable database of music coupled to said web-based music exchange; 
generating an interface in said web-based music exchange for artists and/or supporting participants of an artist to register with the web-based music 
generating an interface in web-based music exchange that allows a registered member to browse music by registered artist, song title and/or genre and select a music file for purchase and download; 
generating a registered members account area in said web-based music exchange, said registered members account area indicates: whether a registered member has downloaded any music and a total number of times another member has downloaded music uploaded by said registered member; 
generating an interface in said web-based music exchange that is used by a registered member to invite others to join web-based music exchange, 
wherein once registered said others can upload a musical work they produced and/or support one or more registered artists by purchasing and downloading a musical work of said registered artists; and 
generating a data structure in the form of a hierarchical tree with a plurality of data nodes, wherein each data node contains identifier associated with each registered artist and one or more referred supporting participants of said registered artist, wherein a parent node identifies a referring party who referred each registered artist, wherein each supporting participant is identified in a child node of a referring party node, wherein each referred supporting participant must purchase music of any artist who referred them to the web based music exchange as well as music of artists identified in one or more parent nodes of the 
wherein when a non-referred participant registers with the web-based music exchange, at least! one previously registered artist is randomly selected from whom the non-referred participant mast purchase music. 
wherein said registered supporting: participant may be a new registered artist and said web-based music exchange is configured to receive uploaded music from any registered artist and allows said registered supporting participant or registered artist to download music from the web-based music exchange in accordance with purchase obligations defined by the web-based music exchange' promote music to die web-based music exchange' and invite others to become registered supporting participants in the web-based music exchange
wherein said web-based music exchange is configured to utilize said data structure to define and track relationships and purchase obligations between said registered artists, said registered supporting participants and said referring parties and use said relationships and obligations to provide financial support to registered artists and referring parties, while facilitating and promoting distribution of music created by said registered artist.

 The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

For example, Applicant’s additional elements (i.e., processor, interface, website, and “data structure in the form of a hierarchical tree with a plurality of data nodes”) recited in claim 20 do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)—(c), (e)-(h).  See also the PTAB Decision.
The processor, interface, website, and “data structure in the form of a hierarchical tree with a plurality of data nodes” are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of generating data, identifying users, registering users, referring users & purchasing media and rewarding users. 
Additionally, ¶ [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 
Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 

The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



capping the required number of music to be purchased to a predetermined number, 
generating an interface as a management area on the website for different management functions .
paying a referral fee,
generating fan management area on the website for different management functions, said area includes input fields
generating artist management area on the website for different management functions, said area includes listing tables, and 
associating a specific rate for purchasing for each registered artist.

Accordingly, claims 20 & 26-32 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
	The examiner further notes that the following limitations recited by, e.g. claim 20, have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to register with the web-based music exchange..,
to upload their musical work…,
to browse music by registered artist,…,
to invite others to join web-based music exchange…,
to receive uploaded music from any registered artist…,
to download music from the web-based music exchange…,promote web-based music exchange… and invite others…,
to become registered supporting participants….,
to define and track relationships and purchase obligations…,
to provide financial support to registered artists and referring parties…,

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	
Claim 20, recites the limitation: “which allows said artists to upload their musical work” in the second limitation which renders the claims indefinite. it’s unclear to a person of ordinary skill in the art whether the limitation refers to “the web-based music exchange” or to the “interface.” Appropriate correction is required.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Rejection under 35 U.S.C. § 101


Applicant argues (page 8):
In this case, the detailed claim limitations demonstrate how a computer is transformed into a special purpose machine through use of the particular algorithm and data structure recited in the claim. At the very least, a person of ordinary skill in the art would conclude that the reported judicial exception is being applied in a “meaningful way”, which is an important consideration in applying Step 2A, prong two. Accordingly, Applicant respectfully submits that amended claim 20 meets the requirements for patent eligibility under 35 U.S.C. 101 and should be deemed allowable.

The Examiner however respectfully disagrees. The Examiner notes that “claim limitations demonstrate how a computer is transformed into a special purpose machine through use of the particular algorithm and data structure recited in the claim” is not 
The Examiner notes that the  processor, interface, website, and “data structure in the form of a hierarchical tree with a plurality of data nodes” are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of generating data, identifying users, registering users, referring users & purchasing media and rewarding users. 
Additionally, ¶ [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 


Applicant argues (page 8):
Even if the Examiner does not agree that amended claim 20 implements the reported judicial exception into a practical application, the claim recites “significantly more” than the judicial exception. A claim that does not “integrate” a recited judicial exception is nonetheless patent eligible if it includes significantly more than the judicial exception. For example the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. See, e.g., Diehr, 450 U.S. at 187. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (Step 2B) because the additional elements provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). See, e.g., Amdocs, 841 F.3d at 1300, 1303; BASCOM, 827 F.3d at 1349-52; DDR Holdings, 773 F.3d at 1257-59. In this case, when viewed as a whole and as a combination of elements, amended claim 20 is unconventional as it includes unconventional elements. Accordingly, it is respectfully submitted that amended claim 20 and its associated dependent claims are patent eligible under 35 U.S.C. 101 and should be deemed allowable.


The Examiner however respectfully disagrees. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20150363793 A1 discloses:
Systems and methods for collecting and using retail item inspection data are provided. Consumer inspection data for a retail item (e.g., a product or service) are collected at an offline location and received at a computing system. The consumer inspection data indicate a number of consumer inspections of the retail item at the offline location. The computing system uses the consumer inspection data to generate an inspection-related metric for the retail item. The inspection-related metric is a function of the number of consumer inspections of the retail item at the offline location. The inspection-related metric can be exposed to content a content provider of online content (e.g., to help determine an offline impact of online content) and/or a retailer or merchant at the offline location (e.g., to help in pricing the retail item or to diagnose issues in poor sales performance). 



Another embodiment further includes the steps of referring a new user for registration and receiving additional incentive points amounting to a first percentage of incentive points received by the new user. Yet another embodiment further includes the step of receiving further incentive points amounting to a second percentage of incentive points received by an additional new user referred by the new user. Still another embodiment further includes the step of logging onto a second matchmaking service website for accessing a second basic set of matchmaking functionalities. Another embodiment further includes steps of completing at least one specified action on the second matchmaking service website for generally assisting the second matchmaking service website in increasing revenue and receiving incentive points associated with the completing of the at least one specified action for encouraging generally consistent and generally productive use of the second matchmaking service website, wherein incentive points received at the first matchmaking service website and the second matchmaking service website are combined. Still another embodiment further includes the step of redeeming incentive points for goods or services. Yet another embodiment further includes the step of purchasing incentive points. In still another embodiment the first matchmaking service website is a dating website, employment website, auction website, commerce website, search website, classified service website or a social networking website.

Strock et al (US 20040122736 A1) discloses: a system and method for providing promotional rewards is provided. First, a promotional reward is communicated to a customer. The promotional reward offer comprises a promotional reward associated with one or more promotional reward-earning behaviors and a promotional time frame. The offer may specify a customer population, and the customer may be enrolled in the promotional reward program if the customer is determined to be in the population. The customer is credited a promotional reward if the customer accomplishes the promotional reward-earning behavior(s) within the promotional time frame. The customer may also be enrolled in a base reward program. The promotional rewards and base rewards may be accumulated in a customer account. A system for implementing a promotional rewards program is also provided.  Through another phased offer, a customer may earn 500 bonus miles each month for the next five months as long as the customer spends $500 per month (or makes a certain number of purchases).



If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf